

115 HRES 881 IH: Recognizing May 3, 2018, as the 30th anniversary of the National Day of Prayer established under the Act entitled “An Act to provide for setting aside the first Thursday in May as the date on which the National Day of Prayer is celebrated”, approved May 5, 1988, which was signed by President Ronald Reagan on May 5, 1988.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 881IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. Loudermilk (for himself, Mr. Vargas, Mr. Conaway, Mr. Harper, Mr. Jody B. Hice of Georgia, Mr. Aderholt, Mr. Brady of Texas, Mr. Weber of Texas, Mr. Messer, Mr. Norman, Mr. Harris, Mr. Ferguson, Mr. Thompson of Pennsylvania, Mr. Kelly of Pennsylvania, Mr. Gohmert, Mr. Walker, Mr. Estes of Kansas, Mr. Lamborn, Mr. Burgess, Mr. Pittenger, Mr. Curtis, Mr. Hunter, Mr. Olson, Mr. Grothman, Mr. Latta, and Mr. Johnson of Louisiana) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing May 3, 2018, as the 30th anniversary of the National Day of Prayer established under
			 the Act entitled An Act to provide for setting aside the first Thursday in May as the date on which the National Day
			 of Prayer is celebrated, approved May 5, 1988, which was signed by President Ronald Reagan on May 5, 1988.
	
 Whereas section 119 of title 36, United States Code, states that, The President shall issue each year a proclamation designating the first Thursday in May as a National Day of Prayer on which the people of the United States may turn to God in prayer and meditation at churches, in groups, and as individuals;
 Whereas May 3, 2018, marks the 30th anniversary of the National Day of Prayer established under the Act entitled An Act to provide for setting aside the first Thursday in May as the date on which the National Day of Prayer is celebrated, approved May 5, 1988 (Public Law 100–307; 102 Stat. 456) (referred to in this preamble as Public Law 100–307), which was signed by President Ronald Reagan on May 5, 1988, and later codified as section 119 of title 36, United States Code;
 Whereas as Senator Jesse Helms stated on the day the vehicle that would become Public Law 100–307 passed the Senate—
 (1)Designating the first Thursday in May as the National Day of Prayer allows the people of the United States to plan and prepare to intercede as a corporate body on behalf of the Nation and its leaders from year to year with certainty.; and
 (2)[T]he magnitude of America’s problems, within and without the country, evidence a need for divine healing and guidance.;
 Whereas as Representative Tony Hall stated on the day the vehicle that would become Public Law 100–307 passed the House, This will help to bring more certainty to the scheduling of events related to the National Day of Prayer, and permit more effective long-range planning. For the past 7 years, the day has been observed in May, but before this period it was observed at different times of the year. Clarifying legislation is needed to ensure consistent and dependable observance of the National Day of Prayer.;
 Whereas the United States has a long history of turning to prayer both in times of crisis and in times of thanksgiving, as demonstrated on the following occasions:
 (1)President Barack Obama stated in Presidential Proclamation No. 9441 of May 4, 2016 (81 Fed. Reg. 27983), In times of steady calm and extraordinary change alike, Americans of all walks of life have long turned to prayer to seek refuge, demonstrate gratitude, and discover peace. Sustaining us through great uncertainty and moments of sorrow, prayer allows us an outlet for introspection, and for expressing our hopes, desires, and fears. It offers strength in the face of hardship, and redemption when we falter. Our country was founded on the idea of religious freedom, and we have long upheld the belief that how we pray and whether we pray are matters reserved for an individual’s own conscience. On National Day of Prayer, we rededicate ourselves to extending this freedom to all people..
 (2)President Donald Trump stated in Presidential Proclamation No. 9634 of September 1, 2017 (82 Fed. Reg. 42439), I urge Americans of all faiths and religious traditions and backgrounds to offer prayers today for all those harmed by Hurricane Harvey, including people who have lost family members or been injured, those who have lost homes or other property, and our first responders, law enforcement officers, military personnel, and medical professionals leading the response and recovery efforts. Each of us, in our own way, may call upon our God for strength and comfort during this difficult time. I call on all Americans and houses of worship throughout the Nation to join in one voice of prayer, as we seek to uplift one another and assist those suffering from the consequences of this terrible storm..
 (3)On September 5, 2017, in response to Hurricane Harvey, Minority Leader of the Senate Chuck Schumer said on the floor of the Senate, Right now, large parts of the fourth largest city in our country remain underwater. I extend my most heartfelt sympathies to the people of Houston and to those across parts of Texas and Louisiana who are just beginning a long road to recovery from Hurricane Harvey. Having lived through Hurricane Sandy in my home State of New York, I remember the agonies of families who lost their homes, lost their businesses, and, particularly in the first month, had a sense of helplessness about what had happened to them. Our thoughts and prayers are with everyone in Houston..
 (4)On June 14, 2017, after the shooting in Alexandria, Virginia— (A)Senator James Lankford said in a prayer on the floor of the Senate, [A]s I have walked through the hallways heading back and forth to different meetings, I have been interested to see many doors that I have walked by, and when those doors were open, I could hear people inside praying. There have been at least three organized prayer meetings on the Hill today, specifically related just to that, and others spontaneously occurring. Just for a moment we have the opportunity to be able to reflect and say to God: Thank You so much for protecting the people on that field. Thank you again to the Capitol Police, who literally put their lives on the line to protect the guests and the Members and staff here every single day … I would like to be able to join what is happening all over this Hill for just a moment in this room—for us to be able to pray for a moment … .;
 (B)Minority Leader of the House of Representatives Nancy Pelosi said on the floor of the House of Representatives, You may not know this, my colleagues, but every time I pray, which is very frequently, and certainly every Sunday, I pray for all of you, all of you together. In the earlier years, I used to pray for your happiness, for the fact that we would, working together, heed the words of President Kennedy in the closing of his inaugural address when he said: … God’s work must truly be our own. How do we view what God’s will is for us? How do we come together to give confidence to the American people? As our Founders intended, we would have our disagreements and we would debate them, and we would have confidence in our beliefs and humility to listen to others. But in more recent years, I have been praying not only for that, but for our safety … My prayer is that we can resolve our differences in a way that furthers the preamble to the Constitution, takes us closer to e pluribus unum. And today, again, it is in the family. It is an injury in the family for the staff and for our colleague and for his leadership.; and
 (C)Speaker of the House of Representatives Paul Ryan said on the floor of the House of Representatives, My colleagues, there are so many memories from this day that we will want to forget, and there are so many images that we will not want to see again. But there is one image in particular that this House should keep, and that is a photo I saw this morning of our Democratic colleagues gathered in prayer this morning after hearing the news … So before this House returns to its business, let’s just slow down and reflect to think about how we are all being tested right now, because we are being tested right now. I ask each of you to join me to resolve to come together, to lift each other up, and to show the country, to show the world, that we are one House, the people’s House, united in our humanity. It is that humanity which will win the day, and it always will. God bless..
 (5)On September 28, 2017, Representative Steve Scalise, marking his return to the House of Representatives after being shot on a baseball field in Alexandria, Virginia, said on the floor of the House of Representatives, [W]hen I was laying out on that ball field, the first thing I did once I was down and couldn’t move anymore is I just started to pray. And I’ll tell you it gave me an unbelievable sense of calm knowing that at that point it was in God’s hands. But I prayed for very specific things, and I will tell you pretty much every one of those prayers was answered, and they were some pretty challenging prayers I was putting in God’s hands. He really did deliver for me and my family. And it just gives you that renewed faith and understanding that the power of prayer is something that you just cannot underestimate..
 (6)On October 2, 2017, after the shooting in Las Vegas, Nevada, Majority Leader of the Senate Mitch McConnell said on the floor of the Senate, The news we awoke to this morning was heartbreaking. What happened in Las Vegas is shocking, it is tragic, and for those affected and their families, it is devastating. It is hard to even imagine their pain. I hope they will know that we are praying for them now. I hope they will find strength in the love and kindness of those around them in these hours of such darkness and pain. I hope they will see that our country is standing by their side today.;
 Whereas the act of prayer is both an expression of religious belief and an act of speech that is protected by the First Amendment to the Constitution of the United States;
 Whereas the National Day of Prayer— (1)is consistent with the Establishment Clause of the First Amendment to the Constitution of the United States;
 (2)belongs to all people in the United States; and (3)is very much in keeping with the pluralistic spirit of the Establishment Clause of the First Amendment. No single religious group can claim ownership or control of the National Day of Prayer; rather, it truly belongs to all Americans who seek divine guidance for themselves and for the country, as Representative Mervyn Dymally noted on the day the vehicle that would become Public Law 100–307 passed the House of Representatives;
 Whereas calling for prayer in times of crisis and thanksgiving creates a sense of unity in the United States, and, as President Ronald Reagan noted in a radio address in 1982, [P]rayer is one of the few things in this world that hurts no one and sustains the spirit of millions.; and
 Whereas declaring a National Day of Prayer sets the United States apart as a country, and, as Representative William Dannemeyer noted on the day the vehicle that would become Public Law 100–307 passed the House of Representatives, A Nation in prayer has traditionally given this great Republic of ours the efficacy required to sustain it. A National Day of Prayer should be more than a mere commemorative occasion, it should be the spiritual sustenance that sets America apart from the rest of the world, the difference between freedom under God or slavery under the rule of men.: Now, therefore, be it
		
	
 That the House— (1)recognizes the 30th anniversary of the National Day of Prayer established under the Act entitled An Act to provide for setting aside the first Thursday in May as the date on which the National Day of Prayer is celebrated, approved May 5, 1988 (Public Law 100–307; 102 Stat. 456), which was signed by President Ronald Reagan on May 5, 1988, and later codified as section 119 of title 36, United States Code;
 (2)encourages all people in the United States to reaffirm the importance prayer has played in the heritage of the United States; and
 (3)expresses support for the continued recognition each year of— (A)the National Day of Prayer; and
 (B)the importance that prayer and faith have played in the history of the United States. 